July 8, 1927. The opinion of the Court was delivered by
This is an action by the receiver of the American Bank 
Trust Company against the defendants Homeseekers' Realty Company, J.W. Young, E.K. De Loach, and John Hughes Cooper, commenced in November, 1926, in the Court of Common Pleas for Richland County. The defendant, E. K. De Loach, on whom service was obtained November 29, 1926, demurred to the complaint, and on a hearing of the demurrer before his Honor, W.H. Townsend, Circuit Judge, an order was issued by Judge Townsend, December 21, 1926, overruling the demurrer, giving the defendant E.K. De Loach ten days within which to answer the complaint. The matter now comes before this Court on appeal from said order.
The facts alleged in plaintiff's complaint pertinent to the appeal are as follows: The defendant Homeseekers' Realty Company made and executed its promissory note, for value, in the sum of $10,000, which note was duly indorsed by the other defendants, and thereafter duly delivered to the said American Bank  Trust Company for value. When the note matured, the same was duly presented for payment and *Page 258 
protest and notice of nonpayment duly given; that said note, not having been paid subsequently thereto, while the said bank was in the hands of W.W. Bradley, State Bank Examiner, the defendant Homeseekers' Realty Company, or some other one of the defendants, paid to W.W. Bradley, State Bank Examiner, the sum of $5,937.89, and the said W.W. Bradley, State Bank Examiner, accepted said payment, "together with a certificate of deposit in said American Bank  Trust Company in the name of Annie May De Loach for $4,064, in payment of said note, and delivered and surrendered said note to some one or all of the defendants." The plaintiff further alleges that this act on the part of W.W. Bradley was without authority, illegal, null, and void, and "that the allowance of said credit was in effect a preference given by said State Bank Examiner at a time when said bank was insolvent, to the injury, detriment, and defrauding of the general creditors and depositors of said bank, and was illegal, null, and void." The plaintiff alleges further that there is still due and owing to the plaintiff by the defendants the said sum of $4,064, with interest, etc.
The defendant De Loach in his demurrer takes the position that the allegations of the complaint do not state facts sufficient to constitute a cause of action, and contends that the allegations of the complaint show that the plaintiff has no cause of action, and in his exceptions alleges that the Circuit Judge erred in not sustaining the grounds of his demurrer.
It is the opinion of this Court that the Circuit Judge committed no error in overruling the demurrer. The order of his Honor is amply supported by the decisions of this Court. See the following cases: McColl v. Cottingham,124 S.C. 380; 117 S.E., 415. Livingstain v. Bank, 77 S.C. 305;57 S.E., 182; 22 L.R.A. (N.S.), 442; 122 Am. St. Rep., 568. Citizens' Bank v. Bradley, 136 S.C. 514;134 S.E., 510. Law v. Bank, 123 S.C. 7;115 S.E., 812. *Page 259 
The exceptions of appellant are overruled and it is the judgment of this Court that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE WATTS and MR. JUSTICE STABLER concur.
MR. JUSTICE BLEASE disqualified.